Citation Nr: 0948421	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  05-28 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the lumbar spine 
prior to December 17, 2008.

2. Entitlement to an initial disability rating in excess of 
40 percent for degenerative disc disease of the lumbar spine 
from December 17, 2008.

3. Entitlement to an initial rating in excess of 10 percent 
for osteoarthritis of the right knee prior to December 1, 
2004.

4. Entitlement to an initial rating in excess of 60 percent 
for a right total knee replacement from February 1, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1983 to August 1990.  
These matters are before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO) that, in pertinent part, granted service 
connection for degenerative disc disease, lumbar spine, rated 
10 percent, effective March 1, 2004 and for osteoarthritis of 
the right knee, rated 10 percent, effective March 1, 2004.  

For the right knee disability, the Veteran filed a notice of 
disagreement with the rating assigned by the October 2004 
rating decision.  An April 2005 rating decision granted a 
temporary total rating for a right total knee replacement, 
effective from December 1, 2004 to February 1, 2006 and 
increased the rating for the right knee to 30 percent from 
February 1, 2006.  The Veteran continued to disagree with the 
30 percent rating, but did not express disagreement with the 
effective dates assigned for the award of a temporary total 
rating.  A July 2006 rating decision further increased the 
rating for a right total knee replacement to 60 percent from 
February 1, 2006.  In a March 2007 statement the Veteran 
indicated that he continued to disagree with the 60 percent 
rating.  A September 2008 rating decision granted a temporary 
total rating for right knee surgery from December 13, 2007 
and continued a 60 percent rating from May 1, 2008.  The 
Veteran did not express disagreement with the effective dates 
assigned for the award of a temporary total rating.

An April 2009 rating decision increased the rating for the 
back disability to 40 percent, effective December 17, 2008.  
The Veteran has continued to express dissatisfaction with the 
40 percent rating and the effective date assigned for that 
rating and the claim remains on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

At the hearing, the Veteran raised the issue of entitlement 
to an increased rating for his left knee disability.  The 
record reflects that the Veteran filed a notice of 
disagreement with the July 2006 rating decision that granted 
service connection for a left knee disability, rated 10 
percent.  In August 2007, the RO issued a statement of the 
case in the matter.  The Veteran did not perfect an appeal in 
that matter by filing a substantive appeal and the July 2006 
rating decision became final.  38 U.S.C.A. § 7105 (West 
2002).  Hence, his testimony at the hearing raises a new 
claim for an increased rating for his left knee disability.  
Since the issue has not been developed for appellate review, 
it is referred to the RO for appropriate action.

The matter of entitlement to a separate rating for a surgical 
scar on the back will be addressed in the REMAND portion of 
the decision below.  


FINDINGS OF FACT

1. Prior to December 17, 2008, degenerative disc disease of 
the lumbar spine was not manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, with a combined range of motion not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; the Veteran did not experience any incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks.

2. From December 17, 2008, degenerative disc disease of the 
lumbar spine has not been manifested by unfavorable ankylosis 
of the entire thoracolumbar spine; the Veteran has not 
experienced incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

3. The Veteran's radiculopathy of the right lower extremity 
is productive of mild incomplete paralysis of the sciatic 
nerve.

4. Prior to December 1, 2004, right knee osteoarthritis was 
not manifested by limitation of flexion to 30 degrees, 
limitation of extension to 10 degrees, recurrent subluxation 
or lateral instability, or dislocated semi lunar cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint.

5. From February 1, 2006, the Veteran's right knee 
replacement has been manifested by swelling, atrophy, 
limitation of motion, fatigue, weakness, and pain, but does 
not more closely resemble that of an amputation of a lower 
extremity at the upper third of the thigh.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating for 
degenerative disc disease of the lumbar spine in excess of 10 
percent prior to December 17, 2008 have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
(Code) 5243 (2009).

2. The criteria for an initial disability rating for 
degenerative disc disease of the lumbar spine in excess of 40 
percent from December 17, 2008 have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.7, 4.40-4.46, 4.59, 4.71a, Code 5243 (2009).

3. The criteria for a separate 10 percent disability rating 
for radiculopathy of the right lower extremity associated 
with the service-connected degenerative disc disease of the 
lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.71a, Code 5243, 4.124a, Code 8520 (2009).

4. The criteria for an initial disability rating for right 
knee osteoarthritis in excess of 10 percent prior to December 
1, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40-4.46, 
4.59, 4.71a, Codes 5010, 5256, 5257, 5258, 5260 (2009).

5. The criteria for an initial disability rating for right 
knee osteoarthritis in excess of 60 percent from February 1, 
2006 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40-4.46, 
4.59, 4.68, 4.71a, Codes 5055, 5161, 5162 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As the rating decision on appeal granted service connection 
and assigned disability ratings and effective dates for the 
awards, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2005 
statement of the case (SOC) provided notice on the 
"downstream" issues of entitlement to increased ratings; 
while July 2006, August 2007, March 2008, and May 2009 
supplemental SOCs (SSOC) readjudicated the matters after the 
appellant and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has 
had ample opportunity to respond/supplement the record.  He 
has not alleged that notice in this case was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
(holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA orthopedic examinations in July 2004, 
December 2005, May 2006, July 2007, and December 2008.  He 
has not identified any pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, BVA will address the merits of the claims. 

B. Legal Criteria, Factual Background, and Analysis

General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  

Generally, the degree of disability specified is considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate Diagnostic Codes identify the various 
disabilities and the criteria for specific ratings.  While 
the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Board will consider whether 
separate ratings may be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings," 
whether it is an initial rating case or not.  Fenderson v. 
West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Here, staged ratings have been 
assigned by the RO for the back and right knee disabilities; 
as will be explained below, the evidence does not show any 
further distinct periods of time during the appeal period 
when the criteria for the next higher rating were met.  

In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).

The Veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.  

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to the appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Lumbar Spine Initial Rating - Legal Criteria

In March 2004 the Veteran filed a claim for service 
connection for a low back disability.  Service connection for 
degenerative disc disease of the lumbar spine was granted in 
October 2004, and has been rated 10 percent disabling prior 
to December 17, 2008 and 40 percent disabling from that date 
under Code 5243 for intervertebral disc syndrome.  The 
Veteran essentially contends that the evaluations assigned 
for his lumbar spine disability do not accurately reflect the 
severity of that disability.

Lumbosacral strain is rated under the General Rating Formula 
for Rating Diseases and Injuries of the Spine (General Rating 
Formula, outlined below).  38 C.F.R. § 4.71a, Code 5243.  
Under the General Rating Formula, with or without symptoms 
such as pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings will apply:

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula 
criteria, which provide the following:  First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is to 240 degrees.  Third, 
in exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  38 C.F.R. § 4.71a, Notes (1), (2), and (3). 

Another note explains that unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  38 C.F.R. § 4.71a, Note (5). 

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 20 percent disability 
rating with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent disability rating with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; and a 60 percent 
disability rating with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Note (1) to Code 5243 provides that an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a.

	Prior to December 17, 2008

On July 2004 VA examination, the Veteran reported that he 
experienced flare-ups about once a month with moderate to 
severe sharp low back pain, radiating down the right leg to 
the heel; the flare-ups would last about a week and were 
precipitated by prolonged driving.  During the acute flare-
ups he had limitation of motion, particularly when lifting 
objects; however, he denied any limitation as to the 
performance of activities of daily living.  He reported that 
he worked as a Drug Enforcement Administration agent; he had 
been taken off the street and placed at a desk job in 1996 
because of his back condition.  He had not taken any time off 
from work because of his back during the last year.  He 
denied using a back brace, but used a cane on a daily basis 
for walking.  He denied loss of bowel or bladder control.  

Physical examination revealed no evidence of muscle spasm or 
obvious deformity or curvature of the lumbar spine.  Range of 
motion testing revealed forward flexion was to 85 degrees 
with pain starting at 80 degrees and ending at 70 degrees.  
Forward flexion was not further limited by repetitive motion.  
Extension, left lateral flexion, and right lateral flexion 
were to 30 degrees, while left and right lateral rotation 
were to 45 degrees.  The examiner estimated that during acute 
flare-ups there was probably 10 percent limitation of motion 
due to pain and mild functional impairment.  The examiner 
noted that this was an estimate since the Veteran was not 
experiencing an acute flare-up during the examination.  There 
was no sensory deficit to the lower extremities; motor 
strength was 5/5 and deep tendon reflexes were 2/4 
bilaterally.  Lasegue's sign was negative.  X-rays revealed 
the presence of degenerative disc disease at L5-S1.

On December 2005 VA examination the Veteran reported that he 
had constant pain that was moderate in intensity and 
sometimes severe during flare-ups when he bent to lift a 
heavy object.  He reported having mild limitation of motion 
during flare-ups.  He denied bowel or bladder complaints and 
denied using a cane or back brace.  He was able to walk 
slowly up to a mile and could stand for 30 minutes.  His back 
did not usually affect his daily activities.  He needed to 
get up every couple of hours while at work to alleviate his 
back discomfort.  He had not lost any days from work due to 
an incapacitating episode in the last 12 months.  

Physical examination revealed no abnormal curvature of the 
spine.  There was no gibbus kyphosis, scoliosis, or lordosis.  
The Veteran walked with an antalgic gait and his posture was 
normal.  Range of motion findings revealed forward flexion 
was to 90 degrees; extension, left and right lateral flexion, 
and left and right lateral rotation were to 30 degrees.  The 
examiner noted that the ranges of motion were performed 
without limitation from pain, weakness, fatigue, or lack of 
endurance and there was no loss of motion from repetitive 
flexion.  The examiner estimated that there would be no 
additional limitation of motion or functional impairment 
during flare-up or with repetitive use from pain, weakness, 
fatigue, or lack of endurance.  Sensory examination revealed 
intact vibration and position sense and 2+ tactile sensation 
with brush and pinprick testing.  Patella reflexes were 2+ 
bilaterally and Achilles tendon reflexes were 1+ bilaterally.

On May 2006 VA examination, the Veteran complained of having 
a constant, mild, burning pain that was aggravated by 
sleeping in the wrong position and by repetitive lifting.  He 
experienced weakness in his lower back, stiffness, and 
decreased mobility and lack of endurance during flare-ups.  
He did not use a brace or a cane.  He experienced radiation 
to the right leg with numbness, especially on the outer side 
of the right foot.  He could walk one mile and stand for 15 
minutes with discomfort in his back.  He experienced mild 
impairment in his daily activities and job.  He had not lost 
any days of work from incapacitation in the last 12 months.  
He did not have any bowel or bladder dysfunction.  

Physical examination revealed an erect posture without any 
list and an abnormal gait with a slight limp.  Range of 
motion testing showed forward flexion was to 90 degrees, 
extension was to 30 degrees, and left and right lateral 
flexion and rotation were to 30 degrees with no evidence of 
loss of motion due to pain, fatigue, weakness, or lack of 
endurance.  Sensory examination revealed decreased sensation 
at the lateral aspect of the right foot by light touch with 
the brush and monofilaments.  Sensory examination of the left 
leg was intact.  Deep tendon reflexes and knee reflexes were 
1+ bilaterally and Lasegue's sign was negative bilaterally.

On July 2007 VA examination, the Veteran complained of 
decreased mobility with stiffness during flare-ups.  He did 
not use a back brace, but had been using a cane for the last 
several months.  He had not lost any days from work due to 
incapacitation in the last 12 months.  He did not have any 
bowel or bladder dysfunction.  

Physical examination revealed an erect posture without any 
list.  He had a limping gait, favoring the right leg with the 
use of a cane.  Range of motion testing revealed forward 
flexion was to 90 degrees and extension, left and right 
lateral flexion, and left and right lateral rotation were to 
30 degrees.  There was no evidence of loss of motion during 
repetitive use due to pain, fatigue, weakness, or lack of 
endurance.  The examiner estimated that there would be no 
additional functional limitation of motion during flare-up or 
with repetitive use because of pain, fatigue, weakness, or 
lack of endurance.  Neurological examination revealed no 
signs of motor atrophy.  There was decreased sensation on the 
lateral aspect of the right foot by light touch with brush 
and monofilament.  Sensation was intact to the left lower 
extremity.  Deep tendon reflexes and knee reflexes were 1+ 
bilaterally and the Achilles tendon reflex was 0-1+ 
bilaterally.  Lasegue's sign was negative.  Lower extremity 
strength was 3/5.

Evaluating the evidence in light of the above rating criteria 
reflects that an increased 20 percent disability rating prior 
to December 17, 2008 is not warranted.  All the Veteran's 
records during this time period reflect forward flexion 
greater than 60 degrees.  Forward flexion on December 2005, 
May 2006, and July 2007 VA examinations was normal to 90 
degrees.  The Board notes that on July 2004 VA examination 
forward flexion was to 85 degrees with pain from 70 to 80 
degrees and that the examiner estimated a possible additional 
10 percent limitation of motion during flare-ups.  An 
additional 10 percent limitation of motion would limit the 
Veteran to about 75 degrees, which would still be greater 
than 60 degrees of flexion.  Hence, the results from this 
examination would not provide a basis for a higher rating, 
particularly when considered in light of all subsequent 
examination findings prior to December 17, 2008 whereby the 
Veteran has had normal forward flexion with no additional 
limitation of motion due to pain. 

The combined range of motion of the thoracolumbar spine was 
265 on July 2004 VA examination and 240 on all other VA 
examinations during this time period.  Hence, a preponderance 
of the evidence is against a finding that the combined range 
of motion was not greater than 120 degrees prior to December 
17, 2008.

There is also no evidence of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Additionally, there is no evidence the Veteran 
sustained at least two weeks of incapacitating episodes 
requiring bed rest and treatment by a physician at that time 
to warrant a rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Notably, the Veteran has indicated that he did not 
lose any time from work because of his back condition.

The evidence reflects the Veteran has repeatedly reported 
pain and limitation of motion associated with his lumbar 
spine disability.  As noted, VA examinations have considered 
the result of painful motion and delineated the effect of 
painful motion.  Therefore, the disability rating assigned 
prior to December 17, 2008 contemplates the effects of the 
Veteran's complaints of pain, fatigue, incoordination, and 
weakness, and an increased disability rating based solely on 
pain is not warranted.  38 C.F.R. § 4.45, 4.71a, Code 5243; 
DeLuca, 8 Vet. App. at 202.

However, the Board finds a separate disability rating is 
warranted for radiculopathy of the right lower extremity.  In 
this regard, the evidence clearly reflects the Veteran 
reported radiculopathy manifested by pain to the right lower 
extremity and objective evidence of sensory involvement has 
been shown on VA examinations.  The rating for this separate 
disability will be explained in more detail below.

Separate ratings for other neurologic abnormalities are not 
warranted prior to December 17, 2008.  Specifically, the 
Veteran did not report left leg pain or radiculopathy, and, 
furthermore, all objective testing for the left leg was 
negative.  Therefore, there are no objective findings that 
represent slight, incomplete paralysis of the sciatic nerve 
on the left side to warrant a separate rating.  Similarly, 
the Veteran consistently denied bowel or bladder impairment 
associated with his lumbar spine and as such a separate 
disability rating for these conditions is not warranted.

In sum, the preponderance of the evidence is against a 
disability rating greater than 10 percent for degenerative 
disc disease of the lumbar spine prior to December 17, 2008.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

	From December 17, 2008

On December 17, 2008 VA examination, the Veteran reported 
that his back pain during the last year had been constant 
with an intensity of 4/10 and of a stabbing nature.  He 
experienced stiffness, giving way sensation and pain 
radiating into the right leg including numbness and tingling 
sensation.  He experienced flare-ups once a week that lasted 
one or two days and occurred mainly after lifting, standing 
for more than 5 minutes or sitting for more than 30 minutes.  
He noted some limitation of motion and functional impairment 
during flare-ups.  He lost 6 days of work in the last 12 
months due to his back condition.  He did not have any bowel 
or bladder impairment.  He had been using a cane and a brace 
for the last 5 years.  He was able to walk up to 1/4 mile or 
for 20 minutes and he could do activities of daily living.  
He occasionally required his wife's help to transfer him in 
the morning because of stiffness in his back.  He had been 
unable to do yard work or recreational activities such as 
golf and hiking for the last 5 years.  

Physical examination revealed that he had a cane and walked 
with an antalgic gait.  Range of motion testing revealed 
forward flexion was to 30 degrees with pain beginning at 20 
degrees; extension was to 10 degrees with pain beginning at 5 
degrees; left lateral flexion was to 25 degrees with pain 
beginning at 20 degrees; right lateral flexion was to 20 
degrees with pain beginning at 15 degrees; left lateral 
rotation was to 25 degrees with pain beginning at 20 degrees; 
and right lateral rotation was to 30 degrees with pain 
beginning at 25 degrees.  The Veteran was unable to do any 
repetitions because of pain.

Neurological examination revealed a decreased patellar reflex 
of 1+ on the right side and a 2+ patellar reflex on the left 
side.  Achilles tendon reflexes were 1+ on both sides.  
Lasegue's sign was positive on both sides, but more positive 
on the right.  There was decreased light touch perception and 
vibration of the right toe, at the right lateral border of 
the foot, and at the back of the right calf.  There was also 
decreased proprioception on the right side.  Muscle strength 
was equal, 4/5, and symmetrical.  There was no leg muscle 
atrophy.  

At the October 2009 hearing, the Veteran testified that he 
could not do a lot of activities because of his back pain.  
He used to do undercover work for the Drug Enforcement 
Administration, but his back pain had taken him off the 
street and placed him at a desk job in 1996, which had 
reduced his ability to further his career.  He walked with a 
cane.  He reported having pain radiating all the way down the 
right leg and partially down the left leg.  He did not have 
any bowel or bladder impairment.  

There is no competent evidence to warrant a rating in excess 
of 40 percent for degenerative disc disease of the lumbar 
spine from December 17, 2008.  There has been no objective 
finding of unfavorable ankylosis of the entire thoracolumbar 
spine, nor has there been evidence that the Veteran has been 
medically prescribed bed rest for a total duration of six 
weeks in the last 12 months.  The Veteran only reported 
missing 6 days of work in the last year because of his back 
condition.  In the absence of such findings, the criteria for 
a higher evaluation have not been met.

The Board acknowledges that the Veteran experiences chronic 
back pain that has caused him functional impairment, and 
thus, recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and the DeLuca case.  See DeLuca, 8 Vet. App. at 206.  
Nevertheless, a higher evaluation is not warranted under 
these provisions because there is no evidence of sufficient 
functional loss due to pain, weakness, fatigue, or 
incoordination which would limit motion to such a degree as 
to warrant a rating in excess of the current 40 percent.

With respect to neurologic abnormalities, as noted above, the 
evidence shows that a separate rating for right leg 
radiculopathy is warranted and this matter will be discussed 
in greater detail below.  There has been no other objective 
finding of neurologic abnormalities associated with the 
Veteran's lumbar spine disability from December 17, 2008.  
The Board recognizes that the Veteran described partial 
radiation to the left lower extremity at his October 2009 
Board hearing.  On December 2008 VA examination, objective 
testing revealed a positive Lasegue's sign on the left side; 
however, there was no other objective evidence of 
radiculopathy that would warrant a separate compensable 
evaluation.  Sensory and vibratory testing was normal, 
patellar reflexes were 2+ and Achilles tendon reflexes were 
1+; there was no leg muscle atrophy or loss of strength.  
Furthermore, the Veteran has not reported and there is no 
objective evidence of bladder or bowel problems.  Thus, the 
Board finds that a separate rating is not warranted for 
neurological symptoms other than for the right lower 
extremity and the Veteran's manifested symptoms associated 
with his low back disability are adequately contemplated by 
the current 40 percent rating.

Therefore, a preponderance of the evidence is against a 
rating in excess of 40 percent from December 17, 2008 for the 
Veteran's service-connected degenerative disc disease of the 
lumbar spine.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.




        Separate Rating for Right Leg Radiculopathy

As noted above, the Board finds a separate disability rating 
is warranted for radiculopathy of the right lower extremity.  
The Veteran has reported experiencing pain and numbness 
radiating down the right leg to his foot.  On May 2006 and 
July 2007 VA examinations objective sensory testing revealed 
decreased sensation at the lateral aspect of the right foot.  
On December 2008 VA examination, Lasegue's sign was positive 
and sensory testing revealed decreased light touch perception 
and vibration of the right toe, at the right lateral border 
of the foot, and at the back of the calf.  Therefore, the 
Board is of the opinion that the Veteran has slight 
incomplete paralysis of the sciatic nerve that warrants a 
separate 10 percent disability rating.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note 1; 4.124a, Code 8520.

Right Knee Initial Rating

	Prior to December 1, 2004

Prior to December 1, 2004, the Veteran's right knee 
disability was rated under Code 5010-5260.  Evaluations are 
assigned under Code 5010 for traumatic arthritis as they are 
for degenerative arthritis under Code 5003.  Under this Code, 
degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Code 5003. 38 C.F.R. § 4.71a; 
see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.

Pursuant to 38 C.F.R. § 4.71a, Code 5260, a 10 percent rating 
is warranted for leg flexion limited to 45 degrees.  A 20 
percent rating is warranted for leg flexion limited to 30 
degrees. 
Under 38 C.F.R. § 4.71a, Code 5261, a 10 percent rating is 
warranted for leg extension limited to 10 degrees.  A 20 
percent rating is warranted for leg extension limited to 15 
degrees. 

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

Separate ratings under Code 5260 (leg, limitation of flexion) 
and Code 5261 (leg, limitation of extension) may be assigned 
for disability of the same joint.  VAOPGCPREC 9- 2004.

The law also permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a Veteran who has arthritis and instability of 
the knee may be rated separately under Codes 5003 and 5257 
because the arthritis would be considered an additional 
disability warranting a separate evaluation even if the 
limitation of motion was not compensable.  See VAOPGCPREC 23-
97 (July 1, 1997; revised July 24, 1997).  

Pursuant to 38 C.F.R. § 4.71a, Code 5257, a rating of 10 
percent is warranted when the Veteran experiences slight 
subluxation or lateral instability.  A rating of 20 percent 
is warranted when the Veteran experiences moderate 
subluxation or lateral instability.  A rating of 30 percent 
is warranted when the Veteran experiences severe subluxation 
or lateral instability.

Code 5258 provides a 20 percent rating for dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint.  38 C.F.R. § 4.71a, Code 
5258.

Private medical records show that the Veteran underwent an 
arthroscopic chondroplasty and partial medial meniscectomy in 
August 2001.  A July 2003 letter from Dr. J. A. states that 
the Veteran has mild osteoarthritis which he treats with 
nonsteroidal anti-inflammatories.  While the doctor notes 
that his symptoms were somewhat intermittent, he indicated 
that they significantly affected his ability to engage in 
strenuous physical activity like running or jumping.  The 
physician suggested that he continue to do a job involving 
clerical work.

On July 2004 VA examination, the Veteran reported that he had 
not undergone any surgery on the right knee.  He complained 
of having a dull ache in the knee that was moderate in 
intensity and localized in the medial aspect and 
retropatellar region of the knees.  He experienced associated 
weakness, stiffness and erythema in both knees.  He denied 
warmth, giving way, locking, fatigability, or lack of 
endurance.  Since 1980 he had experienced two episodes of 
flare-ups with the knee, one of which had occurred one week 
previously.  During this flare-up he experienced sharp, 
severe pain that lasted about four to five minutes.  It was 
not precipitated by any event or factor and was alleviated by 
rest.  He wore an unloader brace for the right knee and used 
a cane for walking at home.  He reported that he was 
reassigned to do an office job at work because of his 
bilateral knee condition.  

Physical examination of the right knee revealed no swelling, 
erythema, or tenderness.  Range of motion testing revealed 
flexion was from 0 to 130 degrees with mild pain beginning at 
130 degrees and ending at 110 degrees.  There was no further 
limitation of flexion with repetitive motion.  Extension of 
the knee was to 0 degrees.  The examiner estimated that 
during acute flare-ups there was probably 10 percent 
limitation of motion secondary to pain.  He noted that this 
was an estimate since the Veteran was not experiencing an 
acute flare-up during the examination.  The right knee 
appeared stable; valgus/varus stress test was negative, 
Lachman's test was negative, anterior and posterior drawer 
test was negative, and McMurray test was negative.  X-rays of 
the right knee revealed osteoarthritic changes.

Based on the evidence of record, the Board finds that the 
Veteran's right knee disability prior to December 1, 2004 has 
been accurately evaluated.  As noted, on July 2004 VA 
examination, flexion was to 130 degrees with pain beginning 
at 110 degrees, while extension was to 0 degrees.  As such, 
it is clear that the Veteran's right knee flexion is not 
limited to 30 degrees for the next higher evaluation under 
Code 5260, nor is extension limited to 10 degrees for a 
separate compensable evaluation under Code 5261.  Even with 
consideration of DeLuca criteria and additional limitation of 
motion due to pain, excess fatigability, weakness, or 
incoordination, the limitation of motion is insufficient to 
warrant a rating in excess of 10 percent under either Code 
5260 or 5261. 

The July 2004 VA examiner noted that the knee appeared stable 
and valgus/varus stress, Lachman's, anterior and posterior 
drawer, and McMurray's tests were all negative.  As such, a 
separate 10 percent rating for slight instability of the 
right knee is not warranted under Code 5257.  There is also 
no evidence of dislocation of the semilunar cartilage with 
frequent episodes of locking, pain, and effusion.  
Consequently, Code 5258 is not for application in this case.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial rating in excess of 10 percent for right 
knee osteoarthritis prior to December 1, 2004 must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

	From February 1, 2006

From February 1, 2006 the Veteran's right knee disability has 
been rated as 60 percent disabling for a right knee 
replacement the Veteran had on December 1, 2004.  A right 
total knee replacement is rated under 38 C.F.R. § 4.71a, Code 
5055, which provides that replacement of the knee with a 
prosthesis warrants a 100 percent rating for a one-year 
period following implantation of the prosthesis.  Following 
the one year period, a maximum 60 percent rating is warranted 
for chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  An April 2005 rating 
decision assigned a 100 percent rating for the Veteran's 
right knee disability under Code 5055 from December 1, 2004 
to February 1, 2006 and a September 2008 rating decision 
granted a 100 percent temporary rating for subsequent right 
knee surgery from December 13, 2007 to May 1, 2008.  Hence, 
the Veteran cannot receive an increased rating for his right 
knee disability under Code 5055 during these time periods.

The Veteran's right knee replacement has been granted a 60 
percent rating from February 1, 2006 and continued from May 
1, 2008 based on swelling, atrophy, painful motion, fatigue, 
and weakness.  As a 60 percent rating is the maximum possible 
single schedular rating under Codes 5003 and 5256-5263, 
rating under any one of those Codes would not afford the 
Veteran a higher evaluation from February 1, 2006.  

In determining whether the Veteran could be entitled to a 
higher combined rating under these criteria, the Board must 
consider the amputation rule, which states that the combined 
rating for disabilities of an extremity shall not exceed the 
rating for amputation of the extremity at the elective level, 
were amputation to be performed.  38 C.F.R. § 4.68.  The 
rating schedule establishes that, with regards to a lower 
extremity, an amputation at the middle or lower third of the 
thigh is assigned a 60 percent evaluation.  38 C.F.R. 
§ 4.71a, Code 5162.  Amputation of a leg with defective stump 
and thigh amputation recommended, or where not improvable by 
a prosthesis controlled by natural knee action may also be 
assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, Codes 
5163, 5164.  In order to have the 80 percent disability 
rating available under Code 5161, which is the rating the 
Veteran seeks, his disability would have to be comparable to 
amputation of the thigh at the upper third, one-third of the 
distance from perineum to knee joint measured from the 
perineum.  38 C.F.R. § 4.71a, Code 5161.  

In this case, a preponderance of the evidence is against a 
finding that the Veteran's right knee disability is 
comparable to amputation at the upper third of the thigh.  
Based on the affected body parts, it is at most comparable to 
amputation of the lower third of the thigh, which only 
warrants a 60 percent rating.  Thus, as the provisions of 
38 C.F.R. § 4.68 limit the combined rating for the Veteran's 
residuals of a right knee disability to 60 percent, the 
currently assigned 60 percent disability rating is the 
maximum schedular rating that can be assigned.  Therefore, as 
a matter of law, a schedular rating in excess of 60 percent 
is not warranted for a right knee replacement from February 
1, 2006.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Extraschedular Evaluation

In addition, the Veteran's lumbar spine and right knee 
disabilities do not warrant referral for extraschedular 
consideration.  In exceptional cases where schedular 
disability ratings are found to be inadequate, consideration 
of an extraschedular disability rating is made. 38 C.F.R. § 
3.321(b)(1).  There is a three-step analysis for determining 
whether an extraschedular disability rating is appropriate. 
 Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must 
be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.  In the present 
case, while the Veteran complained of interference with 
employment because of his back, in that he had been relegated 
to a desk job, he has only reported missing six days of work 
due to his disability during the entire appeal period.  For 
the right knee, the Veteran has been granted temporary total 
ratings during times when he has undergone surgery and missed 
work for the right knee.  There is no indication the Veteran 
has otherwise been frequently hospitalized due to his back or 
his right knee.  Therefore, referral for the assignment of 
extraschedular disability ratings is not warranted.


ORDER

An initial rating in excess of 10 percent for degenerative 
disc disease of the lumbar spine prior to December 17, 2008 
is denied.

An initial rating in excess of 40 percent for degenerative 
disc disease of the lumbar spine from December 17, 2008 is 
denied.

A separate 10 percent disability rating for radiculopathy of 
the right lower extremity is granted, subject to the 
regulations governing the payment of monetary awards. 
An initial rating in excess of 10 percent for right knee 
osteoarthritis prior to December 1, 2004 is denied.

An initial rating in excess of 60 percent for a right total 
knee replacement from February 1, 2006 is denied.


REMAND

On December 2008 VA examination, the VA examiner noted that 
the Veteran had a 5 to 6 centimeter scar in the lumbar area 
with some tenderness to palpation.  This scar was from a 
discectomy the Veteran underwent in 1991.  The RO has not 
considered whether the Veteran is entitled to a separate 
rating for the tender scar.  Hence, the Veteran would be 
prejudiced if BVA considered this matter in the first 
instance.  See Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Bernard v. Brown, 4 
Vet. App. 384 (1993) (finding the Board must either obtain a 
waiver or determine whether a claimant will be prejudiced by 
the Board's adjudication of a question or issue in an appeal 
not otherwise decided by the RO, otherwise it must remand for 
the RO to decide the question in the first instance).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should ensure that any 
necessary development is completed on the 
matter of whether a separate rating is 
warranted for a surgical scar in the 
lumbar area.  The RO should then 
adjudicate the claim and notify the 
Veteran and his representative of the 
decision and of their appellate rights.  
If the claim is denied and the Veteran 
files a timely notice of disagreement, the 
RO/AMC should issue an appropriate SOC and 
notify the Veteran and his representative 
that the matter will be before the Board 
only if a timely substantive appeal is 
submitted.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


